Exhibit 10.31

U S WEST, INC.

1999 STOCK OPTION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT is made between U S WEST, Inc. (the “Company” or “U S WEST”) and
the Optionee (“Optionee”) named in the Schedule attached to and made part of
this Agreement (the “Schedule”), as of the date set forth in the Schedule.

Pursuant to the 1999 U S WEST Stock Plan, as amended, (the “Plan”), the
Company’s Employee Benefits Committee (the “Committee”) has approved the grant
to Optionee of an option to purchase shares of Common Stock (the “Option”),
without par value on the terms and conditions set forth in this Agreement, as a
matter of separate inducement in connection with Optionee’s engagement with the
Company or a Related Entity, and not in lieu of salary or other compensation for
Optionee’s services. The Option shall not be treated as an incentive stock
option under the Internal Revenue Code of 1986, as amended.

In consideration of the foregoing and of the mutual covenants set forth herein,
and other good and valuable consideration, the Company and Optionee agree as
follows:

1. Incorporation of Plan and Defined Terms. The Option is granted pursuant to
the Plan, the terms of which are set forth in the accompanying Prospectus dated
August 6, 1999, and are incorporated by reference and apply to this Agreement as
if they were fully set forth herein. Terms used in this Agreement and not
otherwise defined shall have the meanings set forth in the Plan.

2. Shares Optioned; Option Price. Optionee may purchase all or any part (in
whole shares) of an aggregate of the number of shares of Common Stock, at a
purchase price per share (which is not less than the Fair Market Value on the
date of this Agreement) as specified in the Schedule, on the terms and
conditions set forth herein.

3. Option Term; Vesting; Times of Exercise. The Option shall become Vested in
accordance as outlined in the Schedule, provided, however, that the Vesting on
any such increment shall be subject to the continuous employment of Optionee
until the anniversary date on which such increment is Schedule to Vest, and
provided further that the Option shall expire and shall no longer be exercisable
following ten (10) years from the date of this Agreement (the “Expiration
Date”). Except as otherwise specifically set forth below and elsewhere in this
Agreement, the Option shall become Vested only to the extent that the foregoing
continuous employment requirement is satisfied, regardless of the circumstances
under which Optionee’s employment is terminated. The exercise of any Option or
the sale of any stock is subject to the Company’s standard blackout practices as
more fully described in the Company’s policies and procedures.

(i) Death. In the event of the death of Optionee, the Option shall become Vested
and the estate of the Optionee shall have the right, at any time and from time
to time consistent with rules established by the Committee for administration of
the Plan, within one year after the date of death or such longer period, if any,
as the Committee in



--------------------------------------------------------------------------------

its sole discretion shall determine (but not after the Expiration Date), to
exercise all or any portion of the Option.

(ii) Disability. Except as otherwise set forth in this Agreement, if the
employment of Optionee is terminated because of Disability, the Option shall be
retained by Optionee, and the Option, if not then Vested, shall become Vested as
set forth in the Schedule. Upon Vesting, Optionee shall have the right to
exercise the Option, at any time and from time to time, but not after the
expiration date of the Option.

(iii) Other Termination. If Optionee’s employment with the Company or a Related
Entity is terminated for any reason other than for death or Disability and other
than “for cause,” as such term is defined in the Plan, Optionee shall have the
right to exercise all or any portion of the Option, to the extent the Option is
then Vested, at any time and from time to time within ninety (90) days of
termination or such other period, if any, as the Committee in its sole
discretion shall determine (but not after the Expiration Date), except for in
the event of Optionee’s termination of employment by reason of Retirement, in
which case the Optionee shall have until the Expiration Date to exercise the
Vested Option. If Optionee’s employment with the Company or a Related Entity is
terminated pursuant to a broad-based severance or separation plan or program
maintained by the Company or a Related Entity, the Option, if not then Vested,
shall become Vested as set forth in the Vesting Schedule, unless the Committee,
in its sole discretion, determines otherwise. The continuation of Vesting shall
be contingent upon Optionee’s execution and delivery to the Company, on or prior
to the date of Optionee’s termination, of the Company’s standard form of
“Waiver & Release” of claims, available from the Human Resources Department of
the Company.

(iv) Involuntary Termination Within One Year After Qwest Merger. Notwithstanding
paragraph (iii) above, if Optionee’s employment is involuntarily terminated,
other than a termination “for cause,” as such term is defined in the Plan,
within one year after the consummation of the Qwest Merger, as defined below,
and Optionee receives separation benefits from the Company under any severance
plan or agreement, Optionee’s Option shall Vest upon termination an Optionee
shall have three years from the date Optionee’s employment ends, but not after
the Expiration Date, in which to exercise all or any portion of the Option
consistent with rules established by the Committee for administration of the
Plan. Such immediate Vesting shall be contingent upon Optionee’s execution and
delivery to the Company, on or prior to the date of Optionee’s termination, of
the Company’s standard form of “Waiver & Release” of claims, available from the
Human Resources Department of the Company. Qwest Merger means the merger with
Qwest Communications International, Inc., a Delaware company (“Qwest”)
contemplated in the Agreement and Plan of Merger, dated as of July 18, 1999, or
as later amended, between the Company and Qwest.

(v) Change of Control. In the event of a “Change of Control,” as defined below,
the Option shall become Vested and the Optionee shall have the right to exercise
all or any portion of the Option consistent with the rules established by the
Committee for administration of the Plan. Except as excluded below, “Change of
Control” shall mean any of the following:

 

2



--------------------------------------------------------------------------------

(a). any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) is or becomes a beneficial owner of (or otherwise has the
authority to vote), directly or indirectly, securities representing twenty
percent (20%) or more of the total voting power of all of the Company’s then
outstanding voting securities, unless through a transaction arranged by, or
consummated with the prior approval of the Board of Directors; or

(b). any period of two (2) consecutive calendar years during which there shall
cease to be a majority of the Board of Directors comprised as follows:
individuals who at the beginning of such period constitute the Board of
Directors and any new director(s) whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or

(c). the Company becomes a party to a merger or consolidation in which either
(i) the Company will not be the surviving corporation or (ii) the Company will
be the surviving corporation and any outstanding shares of Common Stock of the
Company will be converted into shares of any other company (other than a
reincorporation or the establishment of a holding company involving no change of
ownership of the Company) or other securities or cash or other property
(excluding payments made solely for fractional shares); or

(d). any other event that a majority of the Board of Directors, in its sole
discretion, shall determine constitutes a Change of Control;

provided with respect to items (a), (b) and (c) above, a Change of Control shall
not occur, either directly or indirectly, as a result of the Qwest Merger.

(vi) Termination for Cause. Notwithstanding any other provision in this
Agreement, if Optionee’s employment is terminated by the Company or a Related
Entity “for cause,” as such term is defined in the Plan, Optionee shall forfeit
immediately all rights under the Option except as to the shares of Common Stock
already purchased prior to such termination.

4. Exercise: Payment for and Delivery of Stock. The Option may be exercised only
by Optionee or his or her transferee(s) by last will and testament or the laws
of descent and distribution. The Option may be exercised by giving notice of
exercise to the Company specifying the number of shares (minimum of 100, unless
the unexercised balance of the Option is less than 100) to be purchased and the
total purchase price. The purchase price shall be payable (i) in cash or by an
equivalent means, (ii) by delivery, constructive or otherwise, to the Company of
shares of Common Stock owned by Optionee, or (iii) any combination of the
foregoing. Any shares of Common Stock so tendered shall be valued as of the
Option exercise date.

5. Non-Transferability of Option. The Option is not transferable otherwise than
by last will and testament or the laws of descent and distribution. The Option
shall not be otherwise

 

3



--------------------------------------------------------------------------------

transferred or assigned, pledged, hypothecated or otherwise disposed of in any
way, whether by operation of law or otherwise, and shall not be subject to
execution, attachment or similar process. The Option shall not be assignable or
transferable pursuant to a domestic relations order. During the lifetime of
Optionee, the Option shall be exercisable only by Optionee, or Optionee’s
guardian or legal representative. Upon any attempt to transfer the Option
otherwise than by last will and testament or the laws of descent and
distribution, or to assign, pledge, hypothecate or otherwise dispose of the
Option, or upon the levy of any execution, attachment or similar process upon
the Option, the Option shall immediately terminate and become null and void.

6. Performance for Competitors. If at any time following the date of this
Agreement and before the Option is Vested, regardless of whether Optionee has
Retired, Optionee directly or indirectly receives payment for services rendered
to, or is otherwise employed by, any person, firm or corporation that is in
competition with the Company or engaged in providing any goods or services that
are substantially the same as any goods or services provided or under
development by the Company, Optionee immediately shall forfeit all rights under
the Option, unless the Committee in its sole discretion determines otherwise, or
unless Optionee is in full compliance with the Company’s Policy on Service on
Outside Boards of Directors, as interpreted solely by the Company’s Senior
Management Compliance Committee. If at any time Optionee renders services to or
becomes otherwise employed by any person, firm or corporation that is in
competition with the Company or engaged in providing any goods or services that
are substantially the same as goods or services provided or under development by
the Company, Optionee shall have ninety (90) days after the date of such
employment to exercise any Vested and non-expired Option. Any determination
under this Paragraph 6, including whether a person, firm or corporation is “in
competition with” the Company or providing “substantially the same” goods or
services as the Company provides or is developing, will be subject to the sole
discretion of the Committee. The parties intend that the protection afforded to
the Company under this section shall also benefit a Related Entity of the
Company.

7. Non-solicitation of Employees. Optionee agrees that he or she will not for a
period of one (1) year immediately following the termination of his or her
employment with the Company for any reason, either on Optionee’s own account or
in conjunction with or on behalf of any other person or entity whatsoever,
directly or indirectly induce, solicit, or entice away any person who, at any
time during the three (3) months immediately preceding Optionee’s termination of
employment, is a managerial level employee of the Company (including, but not
limited to, any Officer, Executive Director or director-level employee, or any
equivalent or successor term for any such employees). If Optionee engages in any
conduct contrary to the provisions of this Paragraph 7, Optionee shall forfeit
the Option to the extent the Option has not Vested, unless the Committee
determines otherwise. Such forfeiture is in addition to any other remedies
available under law. The parties intend that the protection afforded to the
Company under this section shall also benefit a Related Entity of the Company.

8. Intellectual Property Ownership and Protection. Optionee agrees that any
inventions, discoveries, creations (including without limitation software,
writings, drawings and other works), improvements, confidential information or
other intellectual property that he or she may develop or create, or assist in
developing or creating, during his or her employment with the Company, whether
or not patentable or eligible for copyright, that relate to the actual, planned,
or foreseeable business or other activities of the Company, or that result from
his or her Optionee

 

4



--------------------------------------------------------------------------------

Optionee agrees to disclose promptly such property to the Company and will, both
during and after his or her employment, and without additional compensation,
execute all assignments and other documents and do all things reasonably
necessary to secure and enforce U.S. and foreign intellectual property rights
for the Company, including patents and copyrights.

Optionee agrees that Optionee will hold in confidence and will not, during or
after his or her employment, disclose or use for the benefit of any person or
entity other than Company, any Company confidential information that was
developed or received during his or her employment. “Company confidential
information” shall include all trade secrets, research and development
information, product and marketing plans, business or legal strategies,
personnel or financial data, product and service specifications, prototypes,
software, customer lists and other confidential information or materials of
Company or of others with whom Company has a confidential relationship. Optionee
will promptly return all such information and materials to Company when his or
her employment ends.

If Optionee fails to comply with the provisions of this paragraph 8, Optionee
shall forfeit the Option to the extent the Option has not Vested, unless the
Committee determines otherwise. Such forfeiture is in addition to any other
remedies available to the Company. The parties intend that the protection
afforded to the Company under this section shall also benefit a Related Entity
of the Company.

9. Decisions of Committee. Any decision, interpretation or other action made or
taken in good faith by the Committee arising out of or in connection with the
Plan or the Option shall be final, binding and conclusive on the Company and
Optionee and any respective heir, executor, administrator, successor or assign.

10. Arbitration. Optionee agrees that any claim, controversy or dispute that may
arise directly or indirectly in connection with Optionee’s employment or
termination of employment with U S WEST, and/or any associated or related
disputes arising therefrom involving U S WEST and/or any employee(s),
Director(s), officer(s), or agent(s) of U S WEST, whether arising in contract,
statute, tort, fraud, misrepresentation, discrimination, common law or any other
legal theory, including, but not limited to, disputes relating to the making,
performance or interpretation of this Agreement; and claims or other disputes
arising under Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as
amended; 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; the Family and
Medical Leave Act of 1993; the Americans with Disabilities Act of 1990, as
amended; the Rehabilitation Act of 1973, as amended; the Fair Labor Standards
Act of 1938, as amended; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Colorado Anti-Discrimination Act; or any other similar
federal, state or local law or regulation, whenever brought, shall be resolved
by arbitration. If, however, Optionee would otherwise be legally required to
exhaust administrative remedies to obtain legal relief, Optionee can and must
exhaust such administrative remedies prior to pursuing arbitration. The only
legal claims between Optionee and U S WEST that are not included for arbitration
within this Agreement are claims for workers’ compensation or unemployment
compensation benefits. By signing this Agreement, Optionee voluntarily,
knowingly and intelligently waives any right Optionee may otherwise have to seek
remedies in court or other forums, including the right to a jury trial. U S WEST
also hereby voluntarily, knowingly, and intelligently waives any right it might
otherwise have to seek remedies against Optionee in court or other forums,
including

 

5



--------------------------------------------------------------------------------

the right to a jury trial. The Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”)
shall govern the arbitrability of all claims, provided that they are enforceable
under the FAA, as it may be amended from time to time. In the event the FAA does
not govern, the Colorado Uniform Arbitration Act shall apply. Additionally, the
substantive law of Colorado, to the extent it is consistent with the terms
stated in this Agreement for arbitration, shall apply to any common law claims.
This Agreement for arbitration supersedes any prior arbitration agreement
between you and U S WEST to the extent they are inconsistent.

A single arbitrator engaged in the practice of law shall conduct the arbitration
under the applicable rules and procedures of the American Arbitration
Association (“AAA”), unless otherwise agreed to by the parties. Any dispute,
that relates directly or indirectly to Optionee’s employment with U S WEST or to
the termination of Optionee’s employment will be conducted under the AAA
National Rules for the Resolution of Employment Disputes, effective June 1,
1997. The arbitrator shall be chosen from a state other than Optionee’s state of
residence and other than Colorado. Other than as set forth herein, the
arbitrator shall have no authority to add to, detract from, change, amend, or
modify existing law. The arbitrator shall have the authority to order such
discovery as is necessary for a fair resolution of the dispute. The arbitrator
may award punitive damages, as allowed by Title VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended; and the Americans with Disabilities Act of
1990, as amended, regardless of any limitations imposed by federal, state, or
local laws regarding amounts that may be awarded in arbitration proceedings. All
arbitration proceedings, including without limitation, settlements under this
Agreement, will be confidential. Optionee shall not be required to pay more than
One Hundred Fifty Dollars ($150.00) of the arbitrator’s hourly fees and
expenses. The prevailing party in any arbitration shall be entitled to receive
reasonable attorneys’ fees as provided by law. The arbitrator’s decision and
award shall be final and binding, as to all claims that were, or could have
been, raised in the arbitration, and judgment upon the award rendered by the
arbitrator may be entered to any court having jurisdiction thereof. If any party
hereto files a judicial or administrative action asserting claims subject to
this arbitration provision, and another party successfully stays such action
and/or compels arbitration of such claims, the party filing said action shall
pay the other party’s costs and expenses incurred in seeking such stay and/or
compelling arbitration, including reasonable attorneys’ fees not to exceed Two
Thousand Five Hundred Dollars ($2,500.00).

11. Miscellaneous.

(i) Notices. Any notice to be given to the Company shall be personally delivered
to or addressed to its Senior Vice President - Law and Human Resources and
Assistant Secretary, and any notice to be given to Optionee shall be addressed
to him or her at the address for the Optionee contained in the Company’s
employee records or such other address as the Company reasonably believes to be
his or her most current address. Any notice to the Company is deemed given when
received on behalf of the Company by the Senior Vice President - Law and Human
Resources and Assistant Secretary, of the Company at 1801 California Street,
Suite 5200, Denver, CO 80202. Any notice to Optionee is deemed given when
personally delivered or enclosed in a properly sealed envelope addressed as
aforesaid and deposited, postage prepaid, in a post office or branch post office
regularly maintained by the United States Postal Service.

 

6



--------------------------------------------------------------------------------

(ii) Employment. The Company may terminate Optionee’s employment at any time,
with or without cause, unless the employment is covered by separate conditions
contained in a collective bargaining agreement or other authorized written
agreement signed by both parties, and nothing contained in this Agreement
creates or implies an employment contract or term of employment or any promise
of specific treatment upon which the Optionee may rely.

(iii) Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado.

(iv) Amendments. The Company may at any time propose to amend this Agreement,
but any such alteration or amendment shall be effective only if in writing,
signed by a duly authorized officer of the Company and by Grantee.

 

U S WEST, Inc.     By:   /s/ Sol Trujillo         CEO & President      

 

7